Exhibit 10.1

COMPENSATION INFORMATION FOR NAMED EXECUTIVE OFFICERS

The table below provides information regarding the 2008 actual cash bonus amount
and the 2009 base salary and target cash bonus amount for each “named executive
officer” of Exelixis, Inc.

 

Named Executive Officer

   2008 Actual
Cash Bonus(1)    2009 Annual
Base Salary    2009 Target Cash Bonus
(% of 2009 Base Salary)  

George Scangos (principal executive officer)

   $ 255,000    $ 850,000    60 %

Michael Morrissey

   $ 121,157    $ 484,629    50 %

Frank Karbe (principal financial officer)

   $ 92,689    $ 411,950    45 %

Pamela Simonton

   $ 90,112    $ 372,128    45 %

Gisela Schwab

   $ 90,956    $ 404,250    45 %

 

(1)

To be paid in March 2009.